

Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 13, 2015, among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), each Guarantor
(defined below), each Lender (defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Swing Line Lender,
and L/C Issuer (the Administrative Agent, the Swing Line Lender, the L/C Issuer,
and Lenders are each a “Credit Party” and collectively “Credit Parties”).


R E C I T A L S


A.    The Borrower, the Parent REIT, certain guarantors (each, a “Guarantor” and
collectively “Guarantors”), the Administrative Agent, the Swing Line Lender, the
L/C Issuer, and certain lenders (each, a “Lender” and collectively, “Lenders”)
are parties to that certain Third Amended and Restated Credit Agreement dated as
of October 16, 2014 (as modified, amended, renewed, extended, or restated from
time to time, the “Credit Agreement”).


B.    The Borrower, the Parent REIT, and Guarantors (each, a “Loan Party” and
collectively, the “Loan Parties”) have requested that Credit Parties modify
certain provisions contained in the Credit Agreement, and each Credit Party that
is a party hereto has agreed to such modifications, subject to the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.


2.    Amendment to the Credit Agreement.


(a)Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in the appropriate alphabetical order:


“First Amendment Effective Date” means April 13, 2015, the effective date of the
First Amendment to Third Amended and Restated Credit Agreement, executed by the
Borrower, the Parent REIT, the Guarantors, the Administrative Agent, the Swing
Line Lender, the L/C Issuer, and certain Lenders.


“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that neither (a) an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
nor (b) any requirement for the grant in favor of the holders of any Unsecured
Indebtedness of an equal and ratable Lien in connection with a pledge of any
property or asset to secure the Obligations, shall constitute a “Negative
Pledge” for purposes of this Agreement.



--------------------------------------------------------------------------------





(b)Section 1.01 of the Credit Agreement is hereby amended to delete the
definition of “Secured Debt” in its entirety and replace such definition with
the following:


“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Consolidated Parties
on a consolidated basis that is secured in any manner by any Lien (other than
Permitted Liens of the types described in Sections 7.01(a), (b), (c), (d), (e),
(g), (h), and (k)); provided that (a) Indebtedness in respect of obligations
under any capitalized lease shall not be deemed to be “Secured Debt” and
(b) “Secured Debt” shall exclude Excluded Capital Leases.
(c)Section 1.01 of the Credit Agreement is hereby amended to delete clause (iv)
of the definition of “Unencumbered Borrowing Base Properties” in its entirety
and replace such clause with the following:


(iv)    such Real Property is free of any Liens (other than Permitted Liens of
the types described in Sections 7.01(a), (b), (c), (d), (e), (g), (h), and (k))
or Negative Pledges;


(d)Section 1.07(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


The Loan Parties may voluntarily remove any Unencumbered Borrowing Base Property
from qualification as such (but only in connection with a proposed financing,
sale or other Disposition) by deleting such Unencumbered Borrowing Base Property
in a Compliance Certificate delivered to the Administrative Agent in accordance
with the terms of Section 6.03(e), if, and to the extent: (i) the Loan Parties
shall, immediately following such removal, be in compliance (on a Pro Forma
Basis) with all of the covenants contained in Section 7 of this Agreement;
(ii) no Default exists or would result therefrom; and (iii) a minimum of five
(5) Real Properties having an aggregate value as determined in accordance with
undepreciated GAAP of at least $250,000,000 remain qualified as Unencumbered
Borrowing Base Properties after such release; provided that, notwithstanding the
foregoing, so long as no Default exists or would result therefrom, the Borrower
may have less than five (5) (but not less than four (4)) Unencumbered Borrowing
Base Properties for one full calendar quarter in any fiscal year. So long as no
Default exists or would result therefrom, the Administrative Agent shall release
any Subsidiary that owns any Unencumbered Borrowing Base Property that is being
removed pursuant to this clause (d) from its obligations (accrued or unaccrued)
under Section 11 and the Administrative Agent shall promptly, and in any event
within five (5) Business Days, execute a Release of Guarantor in the form of
Exhibit H attached hereto if such Subsidiary becomes a Non-Guarantor Subsidiary
in connection with such removal or will become a Non-Guarantor Subsidiary within
ten (10) Business Days of such removal.
(e)Section 3.01(e)(ii)(D) of the Credit Agreement is hereby amended by adding
the following at the end thereof:


For purposes of determining withholding Taxes imposed under FATCA, from and
after the First Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Obligations as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)Section 7.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

2    

--------------------------------------------------------------------------------





7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
property, assets or revenues of any Consolidated Party, whether now owned or
hereafter acquired, other than the following (collectively, the “Permitted
Liens”):
(a)    Liens that secure the Obligations;
(b)    Liens that secure Indebtedness of the Consolidated Parties on a pari
passu basis with the Lien described in Section 7.01(a);
(c)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);
(d)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    easements, rights-of-way, restrictions and other similar encumbrances
affecting any Real Property owned by any Loan Party which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and which, with
respect to Unencumbered Borrowing Base Properties, have been reviewed and
approved by the Administrative Agent (such approval to be in the reasonable
judgment of the Administrative Agent);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(j)    Liens, if any, in favor of the L/C Issuer and/or the Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;
(k)    the interests of any ground lessor under an Eligible Ground Lease and the
interests of any TRS under a lease of any Unencumbered Borrowing Base Property;

3    

--------------------------------------------------------------------------------



(l)    Liens on any assets (other than any Unencumbered Borrowing Base Property
and related assets) securing Indebtedness permitted by Section 7.03(f),
including Liens on such Real Property existing at the time such Real Property is
acquired by the applicable Loan Party or any Non-Guarantor Subsidiary;
(m)    Liens on the Equity Interests of any Non-Guarantor Subsidiary; provided,
no such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;
(n)    other Liens on assets (other than Unencumbered Borrowing Base Properties)
securing claims or other obligations of the Loan Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and
(o)    any interest of title of a lessor under, and Liens arising from or
evidenced by protective UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, operating
leases permitted hereunder.
(g)Section 7.09 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a)(i) limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) limits the
ability of any Subsidiary to Guarantee the Indebtedness of the Borrower other
than (A) any requirement for the grant of a Guarantee in favor of the holders of
any Unsecured Indebtedness that is equal and ratable to the Guarantee set forth
in Section 11 or (B) in connection with a property-specific financing involving
a Non-Guarantor Subsidiary as the borrower or (iii) constitutes a Negative
Pledge; provided, however, that clauses (ii) and (iii) shall not prohibit any
Negative Pledge incurred or provided in favor of any holder of Indebtedness in
respect of (A) capital leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets permitted hereunder, or (B) a
property-specific financing involving only a Non-Guarantor Subsidiary as the
borrower, in each case solely to the extent any such Negative Pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person other than any requirement for the
grant of a Lien in favor of the holders of any Unsecured Indebtedness of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.
(h)Exhibit H attached hereto is added to the Credit Agreement.


3.    Amendments to other Loan Documents.


(a)    All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.



4    

--------------------------------------------------------------------------------



(b)    Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.


4.    Conditions Precedent. This Amendment shall not be effective unless and
until: (a) the Administrative Agent receives fully executed counterparts of this
Amendment signed by the Loan Parties, the Administrative Agent, and the Required
Lenders; (b) the representations and warranties in the Credit Agreement, as
amended by this Amendment, and each other Loan Document are true and correct in
all material respects on and as of the date of this Amendment as though made as
of the date of this Amendment except to the extent that (i) any of them speak to
a different specific date, in which case they shall be true and correct in all
material respects on and as such earlier date; provided, that for purposes of
this Amendment, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Credit Agreement, or (ii) the facts on which any of them
were based have been changed by transactions contemplated or permitted by the
Credit Agreement; (c) the Administrative Agent receives payment of all
reasonable fees and expenses of the Administrative Agent in connection with this
Amendment; (d) after giving effect to this Amendment, no Default exists; and
(e) the Borrower causes each of Menudo Owner LLC, a Delaware limited liability
company, RHCP Hotel Owner LP, a Delaware limited partnership, Flatts Owner LLC,
a Delaware limited liability company, NKOTB Owner LLC, a Delaware limited
liability company, and Beavers Owner LLC, a Delaware limited liability company
(collectively, “New Guarantors”) to (i) execute and deliver to the
Administrative Agent a Joinder Agreement and documents of the types referred to
in Section 4.01(a)(iii), 4.01(a)(iv), 4.01(a)(vi) and 4.01(a)(vii), together
with a favorable opinion of counsel of New Guarantors, all such documentation
and opinion to be in form, content and scope reasonably satisfactory to the
Administrative Agent.


5.    Ratifications. Each Loan Party (a) ratifies and confirms all provisions of
the Loan Documents as amended by this Amendment, (b) ratifies and confirms that
all guaranties, assurances, and liens granted, conveyed, or assigned to or for
the benefit of the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future obligations of the Borrower under the Credit Agreement and the other Loan
Documents, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as the Administrative Agent may request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.


6.    Representations. Each Loan Party represents and warrants to the Credit
Parties that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by each Loan Party; (b) no action of, or
filing with, any governmental authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by any Loan Party of this Amendment except for those which have been obtained;
(c) the Loan Documents, as amended by this Amendment, are valid and binding upon
each Loan Party and are enforceable against each Loan Party in accordance with
their respective terms, except as limited by Debtor Relief Laws; (d) the
execution, delivery, and performance by each Loan Party of this Amendment does
not require the consent of any other Person and do not and will not constitute a
violation of any laws, agreements, or understandings to which any Loan Party is
a party or by which any Loan Party is bound except for those which have been
obtained; (e) all representations and warranties in the Loan Documents are true
and correct in all material respects except to the extent that (i) any of them
speak to a different specific date, in which case they shall be true and correct
in all material respects on and as of such earlier date; provided, that for
purposes of this Amendment, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed

5    

--------------------------------------------------------------------------------



to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) no Default exists.


7.    Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.


8.    Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts (originals or facsimile copies followed by originals) with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.


9.    RELEASE. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS UNDER
THE LOAN DOCUMENTS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY SUCH OBLIGATIONS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY CREDIT PARTY. EACH
LOAN PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH
CREDIT PARTY AND EACH CREDIT PARTY’S PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER ARISING FROM OR UNDER THE LOAN DOCUMENTS (AS AMENDED
HEREBY) AND THE TRANSACTION EVIDENCED THEREBY, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE HEREOF WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.


10.    ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



6    

--------------------------------------------------------------------------------



11.    Parties. This Amendment binds and inures to each Loan Party and each
Credit Party, and their respective successors and permitted assigns.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





7    

--------------------------------------------------------------------------------



EXECUTED as of the date first stated above.
 
 
 
 
 
 
 
BORROWER:
PEBBLEBROOK HOTEL, L.P., a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
Maryland Real Estate Investment Trust,
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
PARENT REIT:
PEBBLEBROOK HOTEL TRUST, a
 
 
Maryland Real Estate Investment Trust
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
HUSKIES OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
GATOR OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
Vice President and Secretary


Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
BLUE DEVILS OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
RUNNING REBELS OWNER LLC, a
 
 
Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
WOLVERINES OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
HOOSIERS OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
RAZORBACKS OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
GOLDEN EAGLES OWNER LLC, a
 
 
Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
WOLFPACK OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
HOYAS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
MINERS HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
BUCKEYES HOTEL OWNER LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President






Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
CRUSADERS HOTEL OWNER LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
DONS HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
MENUDO OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
RHCP HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
FLATTS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
NKOTB OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
BEAVERS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as the
 
 
Administrative Agent, the L/C Issuer, the Swing
 
 
Line Lender and a Lender
 
 
 
 
 
 
By:
/s/ Roger C. Davis
 
 
 
Name:
Roger C. Davis
 
 
 
Title:
Senior Vice President
 
 
 
 
 








Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------







LENDERS:
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Mark F. Monahan
 
 
 
Name:
Mark F. Monahan
 
 
 
Title:
Senior Vice President
 
 
 
 
 




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
By:
/s/ Lori Jensen
 
 
 
Name:
Lori Jensen
 
 
 
Title:
Senior Vice President
 
 
 
 
 






Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------







 
 
RAYMOND JAMES BANK, N.A., as a
 
 
Lender
 
 
 
 
 
 
By:
/s/ James M. Armstrong
 
 
 
Name:
James M. Armstrong
 
 
 
Title:
Senior Vice President
 
 
 
 
 




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
 
Name:
Frederick H. Denecke
 
 
 
Title:
Senior Vice President
 
 
 
 
 






Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Chlopak
 
 
 
Name:
Michael Chlopak
 
 
 
Title:
Vice President
 
 
 
 
 




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
a Lender
 
 
 
 
 
 
By:
/s/ Casey Brill
 
 
 
Name:
Casey Brill
 
 
 
Title:
Vice President
 
 
 
 
 




Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------





 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ T. Barrett Vawter
 
 
 
Name:
T. Barrett Vawter
 
 
 
Title:
Vice President
 
 
 
 
 






Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust
2015

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF
RELEASE OF GUARANTOR
In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (as defined in the Credit Agreement),
hereby releases and discharges ____________________ from any and all obligations
and liabilities (accrued or unaccrued) (other than those that expressly survive
termination thereof) of ____________________ to the Credit Parties under that
certain Third Amended and Restated Credit Agreement, dated as of October 16,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership, PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment
trust, the other Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.




BANK OF AMERICA, N.A., as Administrative Agent




By:                    
Name:                
Title:                



Exhibit H – Page 1